DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 1/28/2020 have been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 5/10/2017.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
                                                   Status of Application
Claims 1-11 and 13-37 are pending. Claims 1-10, 15-19, and 21-25 have been withdrawn due to an Election of Species. Claim 11 and 20 are the independent claims. Claims 11, 14, 20, 26, and 28 have been amended. Claims 12 have been previously cancelled. Claims 11, 13-14, 20, and 26-37 will be examined. This Non-Final Office action is in response to the “Amendments and Remarks” on 8/15/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 8/15/2022; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim objection of Claims 26 and 28, applicants “Amendment and Remarks” have been fully considered and are persuasive. The objection of Claims 26 and 28 have been withdrawn.
With respect to the claim rejections for Claims 11, 13-14, 20, and 26-37 under 35 U.S.C. § 112 (a), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections for Claims 11, 13-14, 20, and 26-37 under 35 U.S.C. § 112 (a) have been withdrawn.
With respect to the claim rejections for Claims 11, 13-14, 20, and 26-37 under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections for Claims 11, 13-14, 20, and 26-37 under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the previous claim rejections under 35 U.S.C. § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the Non-FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Non-FINAL Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that the claims no longer contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 13-14, 20, and 26-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 11 states “the closed boundary” and there appears to be antecedent issues with this term. Earlier in the claim “a boundary” is introduced. It appears that these boundaries are the same, and this is just a typo missed during amendments. As currently presented, Claim 11 fails to clearly recite the metes and bounds of the claims, and it thus indefinite. The Office is going to interpret this as merely “the boundary”. Appropriate action is required.
Claim 20 is rejected under the same rational.
Claims 13-14, and 26-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim and for failing to cure the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11, 13-14, 20, 26, 28, 31-32, 33, and 35 are rejected under 35 USC 103 as being unpatentable over Schramm et al. (United States Patent Publication 2012/0101712) in view of Vijaya Kumar et al. (United States Patent Publication 2017/0355377) and in further view of Takamatsu et al. (United States Patent Publication 2016/0090084).
With respect to Claim 11: While Schramm discloses “An operation support system for an machine” [Schramm, Abstract and ¶ 0007 and 0011-0013]; 
“comprising: a biological condition detector configured to detect vital data of an operator who operates the machine” [Schramm, Abstract and ¶ 0007 and 0011-0013]; 
“a position detector configured to detect a machine position of the machine” [Schramm, Abstract and ¶ 0007 and 0011-0013]; 
 “and a controller configured or programmed to calculate a distance between the machine position and the boundary of the area based on the machine information and the area information” [Schramm, Abstract and ¶ 0007 and 0011-0013]; 
“and control the agricultural machine based on the vital data detected by the biological condition detector” [Schramm, Abstract and ¶ 0007 and 0011-0013]; 
“and the distance between the machine position and the closed boundary of the agricultural field” [Schramm, Abstract and ¶ 0007 and 0011-0013];
Schramm does not specifically state that this is for an agricultural machine, that vital data is different based on vehicle position, as attentiveness is based on position, or that the latitude and longitude boundaries are being used to define the boundary.
Kumar, which is also a vehicle control system that is based on operator attentiveness,  teaches “An operation support system for a machine” [Kumar, Abstract and ¶ 0023]; 
“comprising: a biological condition detector configured to detect vital data of an operator who operates the machine” [Kumar, ¶ 0023, 0028, 0034, 0068, 0070, and 0078]; 
“a position detector configured to detect a machine position of the machine” [Kumar, ¶ 0023, 0028, 0034, 0068, 0070, and 0078];
“an information receiver configured to receive information that is information on an field” [Kumar, ¶ 0023, 0028, 0034, 0068, 0070, 0078, 0216-0219, and 0256]; 
 “control the agricultural machine based on the vital data detected by the biological condition detector and the machine position” [Kumar, ¶ 0023, 0028, 0034, 0068, 0070, 0078, 0216-0219, and 0256].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kumar into the invention of Schramm to not only include using vehicle data to determine driver status as Schramm discloses but to also use external data and internal to control a vehicle as taught by Kumar with a motivation of creating a more robust system that accounts for vehicle control and internal user data for better situational awareness [Kumar, ¶ 0196]. Additionally,  the claimed invention is merely a combination of old, well known elements driver attentiveness determination and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Takamatsu, which is also a vehicle control teaches  “an information receiver configured to receive area information including latitude and longitude data indicating a boundary of an area” [Takamatsu, ¶ 0031 and 0035].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Takamatsu into the invention of Schramm to not only area boundaries to control the vehicle and determine attentiveness as Schramm discloses but to latitude and longitude positions for area boundaries as taught by Takamatsu with a motivation of creating a more robust system that accounts for vehicle control based on known boundaries for better driving assistance [Takamatsu, ¶ 0002]. Additionally,  the claimed invention is merely a combination of old, well known elements driver attentiveness determination and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 13: While Schramm discloses “The operation support system for the machine according to claim 11, wherein the controller stops the agricultural machine when the distance is equal to or less than a first threshold” [Schramm, Abstract and ¶ 0007 and 0011-0013];
“to determine wakefulness or responsive behavior of the operator operating the agricultural machine” [Schramm, Abstract and ¶ 0007 and 0011-0013];
Schramm does not specifically state that this is for an agricultural machine or that the vital data is different based on vehicle position, as attentiveness is based on position.
Kumar, which is also a system for vehicle control based on operator attentiveness, teaches “The operation support system for the agricultural machine according to claim 11, wherein the controller stops the agricultural machine” [Kumar, ¶ 0023, 0028, 0034, 0068, 0070, 0078, 0216-0219, and 0256]; 
“when the vital data is equal to or less than a threshold to determine wakefulness or responsive behavior of the operator operating the agricultural machine” [Kumar, ¶ 0145, 0182, 0200, 0215-0219, and 0256].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kumar into the invention of Schramm to not only include using vehicle data to determine driver status as Schramm discloses but to also use external data and internal to control a vehicle as taught by Kumar with a motivation of creating a more robust system that accounts for vehicle control and internal user data for better situational awareness [Kumar, ¶ 0196]. Additionally,  the claimed invention is merely a combination of old, well known elements driver attentiveness determination and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 14: While Schramm discloses “The operation support system for the agricultural machine according to claim 11, wherein the controller controls an operation device of the machine when the distance is equal to or less than a first threshold” [Schramm, Abstract and ¶ 0007 and 0011-0013];
“to determine wakefulness or responsive behavior of the operator operating the agricultural machine” [Schramm, Abstract and ¶ 0007 and 0011-0013];
Schramm does not specifically state that this is for an agricultural machine or that the vital data is different based on vehicle position, as attentiveness is based on position.
Kumar, which is also a system for vehicle control based on operator attentiveness, teaches ““The operation support system for the agricultural machine according to claim 11, wherein the controller controls an operator of the agricultural machine” [Kumar, ¶ 0023, 0028, 0034, 0068, 0070, 0078, 0216-0219, and 0256]; 
“when the vital data is equal to or less than a threshold to determine wakefulness or responsive behavior of the operator operating the agricultural machine” [Kumar, ¶ 0145, 0182, 0200, 0215-0219, and 0256].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kumar into the invention of Schramm to not only include using vehicle data to determine driver status as Schramm discloses but to also use external data and internal to control a vehicle as taught by Kumar with a motivation of creating a more robust system that accounts for vehicle control and internal user data for better situational awareness [Kumar, ¶ 0196]. Additionally,  the claimed invention is merely a combination of old, well known elements driver attentiveness determination and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claims 20 and 31-32: all limitations have been examined with respect to the system in claims 11 and 13-14. The support system taught/disclosed in claim 20 and 31-32 can clearly perform as the system of claims 11 and 13-14. Therefore claims 20 and 31-32 are rejected under the same rationale.
With respect to Claim 26: Kumar discloses “The operation support system for the agricultural machine according to claim 13, wherein the agricultural machine includes a brake, and the controller is configured to automatically activates the brake to stop the agricultural machine” [Kumar, ¶ 0023, 0028, 0034, 0068, 0070, 0078, 0216-0219, and 0256].
With respect to Claim 28: Kumar discloses “The operation support system for the agricultural machine according to claim 13, wherein the agricultural machine includes a prime mover, and the controller is configured to automatically stops driving of the prime mover” [Kumar, ¶ 0023, 0028, 0034, 0068, 0070, 0078, 0216-0219, and 0256].
With respect to Claims 33 and 35: all limitations have been examined with respect to the system in claims 26 and 28. The support system taught/disclosed in claim 33 and 35 can clearly perform as the system of claims 26 and 28. Therefore claims 33 and 35 are rejected under the same rationale.
Claims 27, 29, 34, and 36 are rejected under 35 USC 103 as being unpatentable over Schramm et al. (United States Patent Publication 2012/0101712) in view of Vijaya Kumar et al. (United States Patent Publication 2017/0355377) in view of Takamatsu et al. (United States Patent Publication 2016/0090084) and in view of Sumitomo (United States Patent Publication 2003/0144773).
With respect to Claim 27: While Schramm discloses using systems to monitor the vehicle” [Schramm, Abstract and ¶ 0007 and 0011-0013];
“and controlling the vehicle based on the measurements “ [Schramm, Abstract and ¶ 0007 and 0011-0013];
Schramm does not specifically state using clutches for vehicle control.
Sumitomo, which is also a vehicle control system that performs emergency stops teaches “wherein the machine includes a traveling clutch” [Sumitomo, ¶ 0050, 0074, 0089, 0114-0115, and 0161-0164];
“and the controller is configured to automatically switch the traveling clutch from a connected state to a disconnected state to stop the machine” [Sumitomo, ¶ 0050, 0074, 0089, 0114-0115, and 0161-0164].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sumitomo into the invention of Schramm to not only include determining driver attentiveness as Schramm discloses but to also use clutches on emergency stops as taught by Sumitomo with a motivation of creating a more robust system that allows for energy regeneration and allows a system to disconnect from the power source. Additionally, the claimed invention is merely a combination of old, well known elements driver attentiveness determination and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 29: While Schramm discloses using systems to monitor the vehicle” [Schramm, Abstract and ¶ 0007 and 0011-0013];
“and controlling the vehicle based on the measurements “ [Schramm, Abstract and ¶ 0007 and 0011-0013];
Schramm does not specifically state using clutches for vehicle control.
Sumitomo, which is also a vehicle control system that performs emergency stops teaches “wherein the agricultural machine includes a prime mover” [Sumitomo, ¶ 0050, 0074, 0089, 0114-0115, and 0161-0164]; 
“a working device detachably coupled to the agricultural machine” [Sumitomo, ¶ 0050, 0074, 0089, 0114-0115, and 0161-0164]; 
“and a transmission device to transmit power of the prime mover to the working device through a PTO clutch” [Sumitomo, ¶ 0050, 0074, 0089, 0114-0115, and 0161-0164]; 
“and the controller is configured to automatically switch the PTO clutch from a connected state to a disconnected state to stop the machine” [Sumitomo, ¶ 0050, 0074, 0089, 0114-0115, and 0161-0164].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Sumitomo into the invention of Schramm to not only include determining driver attentiveness as Schramm discloses but to also use clutches on emergency stops as taught by Sumitomo with a motivation of creating a more robust system that allows for energy regeneration and allows a system to disconnect from the power source. Additionally, the claimed invention is merely a combination of old, well known elements driver attentiveness determination and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claims 34 and 36: all limitations have been examined with respect to the system in claims 27 and 29. The support system taught/disclosed in claim 34 and 36 can clearly perform as the system of claims 27 and 29. Therefore claims 34 and 36 are rejected under the same rationale.
Claim 30 is rejected under 35 USC 103 as being unpatentable over Schramm et al. (United States Patent Publication 2012/0101712) in view of Vijaya Kumar et al. (United States Patent Publication 2017/0355377) in view of Takamatsu et al. (United States Patent Publication 2016/0090084) and in view of Wanami et al. (United States Patent Publication 2014/0375446).
With respect to Claim 30: While Schramm discloses “The operation support system for the machine according to claim 14, wherein the controller is configured to automatically switch on a warning” [Schramm, Abstract and ¶ 0007 and 0011-0013]; 
Schramm does not specifically state using headlights to warn others.
Wanami, which is also a vehicle control system that performs emergency stops teaches “wherein the operation device includes a headlamp” [Wanami, ¶ 0045 and 0069].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wanami into the invention of Schramm to not only notifying a user based on user attentiveness as Kumar discloses but to also use headlights as taught by Wanami with a motivation of creating a more robust system that allows use of already installed equipment that is used to notify others of vehicles controls or lack thereof. Additionally, the claimed invention is merely a combination of old, well known elements driver attentiveness determination and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669